--------------------------------------------------------------------------------

Exhibit 10.28
 
THESE SECURITIES MAY NOT BE OFFERED OR SOLD UNLESS AT THE TIME OF SUCH OFFER OR
SALE, THE PERSON MAKING SUCH OFFER OR SALE DELIVERS A PROSPECTUS MEETING THE
REQUIREMENTS OF SECTION 10 OF THE SECURITIES ACT OF 1933, AS AMENDED ("ACT"),
FORMING A PART OF A REGISTRATION STATEMENT, OR POST-EFFECTIVE AMENDMENT THERETO,
WHICH IS EFFECTIVE UNDER SAID ACT, UNLESS IN THE OPINION OF COUNSEL TO THE
CORPORATION, SUCH OFFER AND SALE IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF
SAID ACT.
 
Warrant No: ________


AMENDED AND RESTATED
CLASS ___
COMMON STOCK PURCHASE WARRANT (QB)
(“AMENDED CLASS ___ WARRANT (QB)”)
OF
AETHLON MEDICAL, INC.
 
Aethlon Medical, Inc., a Nevada corporation (the "Company"), hereby certifies
that, for value received of $.001 per Warrant, Quarles & Brady LLP (the
"Holder"), whose address is __________________________, is entitled, subject to
the terms set forth below at any time or from time to time after the Exercise
Commencement Date (as defined below) and before the Expiration Date (as defined
below), to purchase from the Company ____________________ (___________) shares
(the "Shares") of Common Stock, $.001 par value, at a price of $0.20 per Share
(the purchase price per Share, as adjusted from time to time pursuant to the
provisions hereunder set forth, is referred to in this Warrant as the "Purchase
Price"). This Warrant is being issued pursuant to terms contained in the Amended
and Restated 12% Series A Convertible Note issued to the Ellen R. Weiner Family
Trust in the principal amount of $660,000, dated as of February 15, 2009.
 
1.   Terms of the Warrant.
 
1.1   Time of Exercise.  Subject to the provisions of Sections 1.5, "Transfer
and Assignment," and 3.1, "Registration and Legends," this Warrant may be
exercised at any time and from time to time after 9:00 a.m., P.S.T., on February
15, 2009 (the "Exercise Commencement Date"), but no later than 5:00 p.m.,
P.S.T., February 15, 2016 (the "Expiration Date"), at which point it shall
become void and all rights under this Warrant shall cease.
 
1.2   Manner of Exercise.
 
1.2.1  Upon compliance with and subject to the conditions set forth in this
Warrant, the Holder may exercise this Warrant, in whole or in part, upon
surrender of this Warrant with the form of subscription attached hereto duly
executed to the Company at its corporate office at the address indicated in this
Warrant, (i) together with the full Purchase Price for each Share to be
purchased (A) in lawful money of the United States, or by certified check, bank
draft or postal or express money order payable in United States dollars to the
order of the Company or (B) in a manner acceptable to the Company; or (ii)
stating in such form of subscription that the Holder desires to exercise the
cashless exercise feature of this Warrant set forth in Section 1.2.2.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2.2  If there is no effective Registration Statement registering the resale of
the Shares by the Holder, then this Warrant may be exercised at such time by
means of a “cashless exercise” pursuant to which the Holder will be entitled to
receive a certificate for the number of Shares equal to the quotient obtained by
dividing [(A-B) times (X)] by (A), where:
 
(A) =   the Fair Market Value of a Share on the business day immediately
preceding the date of such exercise;
 
(B) =    the Purchase Price, as adjusted; and
 
(X) =    the number of Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.
 
1.2.3  Upon receipt of this Warrant with the form of subscription duly executed
and accompanied by payment, if applicable, of the aggregate Purchase Price for
the Shares for which this Warrant is then being exercised, the Company shall
cause to be issued certificates or other evidence of ownership, for the total
number of whole Shares for which this Warrant is being exercised in such
denominations as are required for delivery to the Holder, and the Company shall
thereupon deliver such documents to the Holder or its nominee.
 
1.2.4  If the Holder exercises this Warrant with respect to fewer than all of
the Shares that may be purchased under this Warrant, the Company shall execute a
new Warrant for the balance of the Shares that may be purchased upon exercise of
this Warrant and deliver such new Warrant to the Holder.
 
1.2.5  The Company covenants and agrees that it will pay when due and payable
any and all taxes which may be payable in respect of the issue of this Warrant,
or the issue of any Shares upon the exercise of this Warrant.  The Company shall
not, however, be required to pay any tax which may be payable in respect of any
transfer involved in the issuance or delivery of this Warrant or of the Shares
in a name other than that of the Holder at the time of surrender, and until the
payment of such tax, the Company shall not be required to issue such Shares.
 
1.2.6  The Company shall, at the time of any exercise of all or part of this
Warrant, upon the request of the Holder hereof, acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant, provided that if the Holder of this Warrant shall
fail to make any such request, such failure shall not affect the continuing
obligations of the Company to afford to such Holder any such rights.
 
1.3   Exchange of Warrant.  This Warrant may be split-up, combined or exchanged
for another Warrant or Warrants of like tenor to purchase a like aggregate
number of Shares.  If the Holder desires to split-up, combine or exchange this
Warrant, it shall make such request in writing delivered to the Company at its
corporate office and shall surrender this Warrant and any other Warrants to be
so split-up, combined or exchanged. The Company shall execute and deliver to the
person entitled thereto a Warrant or Warrants, as the case may be, as so
requested.  The Company shall not be required to effect any split-up,
combination or exchange which will result in the issuance of a Warrant entitling
the Holder to purchase upon exercise a fraction of a Share.  The Company may
require the Holder to pay a sum sufficient to cover any tax or governmental
charge that may be imposed in connection with any split-up, combination or
exchange of Warrants.  The term "Warrant" as used herein includes any Warrants
issued in substitution for or replacement of this Warrant, or into which this
Warrant may be divided or exchanged.
 
 
-2-

--------------------------------------------------------------------------------

 
 
1.4   Holder as Owner.  Prior to due presentment for registration of transfer of
this Warrant, the Company may deem and treat the Holder as the absolute owner of
this Warrant (notwithstanding any notation of ownership or other writing hereon)
for the purpose of any exercise hereof and for all other purposes, and the
Company shall not be affected by any notice to the contrary.  Irrespective of
the date of issue and delivery of certificates for any Shares issuable upon the
exercise of the Warrant, each person in whose name any such certificate is
issued shall be deemed to have become the holder of record of the Shares
represented thereby on the date on which all or a portion of the Warrant
surrendered in connection with the subscription therefor was surrendered and
payment of the purchase price was tendered.  No surrender of all or a portion of
the Warrant on any date when the stock transfer books of the Company are closed,
however, shall be effective to constitute the person or persons entitled to
receive Shares upon such surrender as the record holder of such Shares on such
date, but such person or persons shall be constituted the record holder or
holders of such Shares at the close of business on the next succeeding date on
which the stock transfer books are opened.  Each person holding any Shares
received upon exercise of the Warrant shall be entitled to receive only
dividends or distributions payable to holders of record on or after the date on
which such person shall be deemed to have become the holder of record of such
Shares.
 
1.5   Transfer and Assignment.  This Warrant may not be sold, hypothecated,
exercised, assigned or transferred except in accordance with and subject to the
provisions of the Securities Act of 1933, as amended (the "Act"), including
limiting such transfers to Accredited Investors as that term is defined under
Regulation D of the Act.
 
1.6   Method for Assignment.  Any assignment permitted under this Warrant shall
be made by surrender of this Warrant to the Company at its principal office with
the form of assignment attached hereto duly executed and funds sufficient to pay
any transfer tax.  In such event, the Company shall, without charge, execute and
deliver a new Warrant in the name of the assignee designated in such instrument
of assignment and this Warrant shall promptly be canceled.  This Warrant may be
divided or combined with other Warrants which carry the same rights upon
presentation thereof at the corporate office of the Company together with a
written notice signed by the Holder, specifying the names and denominations in
which such new Warrants are to be issued.
 
1.7   Rights of Holder.  Nothing contained in this Warrant shall be construed as
conferring upon the Holder the right to vote or consent or receive notice as a
stockholder in respect of any meetings of stockholders for the election of
directors or any other matter, or as having any rights whatsoever as a
stockholder of the Company.  If, however, at any time prior to the expiration of
this Warrant and prior to its exercise, any of the following shall occur:
 
1.7.1  The Company shall take a record of the holders of its shares of Common
Stock for the purpose of entitling them to receive a dividend or distribution
payable otherwise than in cash, or a cash dividend or distribution payable
otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or
 
 
-3-

--------------------------------------------------------------------------------

 
 
1.7.2  The Company shall offer to the holders of its Common Stock any additional
shares of capital stock of the Company or securities convertible into or
exchangeable for shares of capital stock of the Company, or any option, right or
warrant to subscribe therefor; or
 
1.7.3  There shall be proposed any capital reorganization or reclassification of
the Common Stock, or a sale of all or substantially all of the assets of the
Company, or a consolidation or merger of the Company with another entity; or
 
1.7.4  There shall be proposed a voluntary or involuntary dissolution,
liquidation or winding up of the Company;
 
then, in any one or more of said cases, the Company shall cause to be mailed to
the Holder, at the earliest practicable time (and, in any event, not less than
thirty (30) days before any record date or other date set for definitive
action), written notice of the date on which the books of the Company shall
close or a record shall be taken to determine the stockholders entitled to such
dividend, distribution, convertible or exchangeable securities or subscription
rights, or entitled to vote on such reorganization, reclassification, sale,
consolidation, merger, dissolution, liquidation or winding up, as the case may
be.  Such notice shall also set forth such facts as shall indicate the effect of
such action (to the extent such effect may be known at the date of such notice)
on the Purchase Price and the kind and amount of the Common Stock and other
securities and property deliverable upon exercise of this Warrant.  Such notice
shall also specify the date as of which the holders of the Common Stock of
record shall participate in said distribution or subscription rights or shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reorganization, reclassification, sale, consolidation,
merger, dissolution, liquidation or winding up, as the case may be (on which
date, in the event of voluntary or involuntary dissolution, liquidation or
winding up of the Company, the right to exercise this Warrant shall
terminate).  Without limiting the obligation of the Company to provide notice to
the holder of actions hereunder, it is agreed that failure of the Company to
give notice shall not invalidate such action of the Company.
 
1.8   Lost Warrant Certificate(s).  Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and, in the case of loss, theft or destruction, of reasonably
satisfactory indemnification, including a surety bond if required by the
Company, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will cause to be executed and delivered a new Warrant of like tenor and
date.  Any such new Warrant executed and delivered shall constitute an
additional contractual obligation on the part of the Company, whether or not
this Warrant so lost, stolen, destroyed, or mutilated shall be at any time
enforceable by anyone.
 
1.9   Covenants of the Company.  The Company covenants and agrees as follows:
 
1.9.1  At all times it shall reserve and keep available for the exercise of this
Warrant into Common Stock such number of authorized shares of Common Stock as
are sufficient to permit the exercise in full of this Warrant into Common Stock;
and
 
 
-4-

--------------------------------------------------------------------------------

 
 
1.9.2  All Shares issued upon exercise of the Warrant shall be duly authorized,
validly issued and outstanding, fully paid and non-assessable.
 
1.10   Limitation on Exercise Rights.  Notwithstanding any other provision of
Section 1 to the contrary, the Holder shall not be entitled to exercise this
Warrant and any other Warrant (the “Related Warrants”) issued by the Company to
the Holder or convert any of the Notes issued by the Company to the Holder into
Common Stock in excess of that number of shares of Common Stock which, upon
giving effect to such conversion, would cause the aggregate number of shares of
Common Stock beneficially owned by the Holder and its Affiliates to exceed 9.9%
of the outstanding shares of the Common Stock following such conversion.  For
purposes of the foregoing provision, the aggregate number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock beneficially owned and those shares issuable
upon conversion of all Notes and Related Warrants with respect to which the
determination of such provision is being made, but shall exclude the number of
shares of Common Stock that would be issuable upon (i) conversion of the
remaining principal amount(s) of all Notes and the Related Warrants beneficially
owned by the Holder and its Affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company into
Common Stock beneficially owned by the Holder and its Affiliates that are
subject to a limitation on conversion or exercise analogous to the limitation
contained in this Warrant.  For purposes of this Section, in determining the
number of outstanding shares of Common Stock the Holder may rely on the number
of outstanding shares of Common Stock as reflected in (a) the Company's most
recent Form 10-Q or Form 10-K, as the case may be, or (b) a more recent public
announcement by the Company or (c) any other written communication by the
Company or its Transfer Agent setting forth the number of shares of Common Stock
outstanding.  Upon the reasonable written or oral request of the Holder, the
Company shall promptly confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding.  In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to any
conversions, exercises or purchases by the Holder since the date as of which
such number of outstanding shares of Common Stock was reported.  Except as
otherwise set forth herein, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). For purposes of this Warrant, an “Affiliate” of any
specified Person means any other Person directly or indirectly controlling or
controlled by or under common control with such specified Person. A “Person”
means any individual, corporation, partnership, joint venture, trust, estate or
unincorporated organization.
 
2.  
Adjustment of Purchase Price and Number of Shares Purchasable Upon Exercise.

 
2.1   Recapitalization.  The number of Shares purchasable on exercise of this
Warrant and the Purchase Price therefor shall be subject to adjustment from time
to time in the event that the Company shall:  (i) pay a dividend in, or make a
distribution of, shares of Common Stock; (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares; (iii) combine its outstanding
shares of Common Stock into a smaller number of shares; or (iv) spin-off a
subsidiary by distributing, as a dividend or otherwise, shares of the subsidiary
to its stockholders.  In any such case, the total number of shares purchasable
on exercise of this Warrant immediately prior thereto shall be adjusted so that
the Holder shall be entitled to receive, at the same aggregate purchase price,
the number of shares of Common Stock that the Holder would have owned or would
have been entitled to receive immediately following the occurrence of any of the
events described above had this Warrant been exercised in full immediately prior
to the occurrence (or applicable record date) of such event.  An adjustment made
pursuant to this Section 2 shall, in the case of a stock dividend or
distribution, be made as of the record date and, in the case of a subdivision or
combination, be made as of the effective date thereof.  If, as a result of any
adjustment pursuant to this Section 2, the Holder shall become entitled to
receive shares of two or more classes of series of securities of the Company,
the Board of Directors of the Company shall equitably determine the allocation
of the adjusted purchase price between or among shares or other units of such
classes or series and shall notify the Holder of such allocation.
 
 
-5-

--------------------------------------------------------------------------------

 
 
2.2   Merger or Consolidation.  In the event of any reorganization or
recapitalization of the Company or in the event the Company consolidates with or
merges into another entity or transfers all or substantially all of its assets
to another entity, then, and in each such event, the Holder, on exercise of this
Warrant as provided herein, at any time after the consummation of such
reorganization, recapitalization, consolidation, merger or transfer, shall be
entitled, and the documents executed to effectuate such event shall so provide,
to receive the stock or other securities or property to which the Holder would
have been entitled upon such consummation if the Holder had exercised this
Warrant immediately prior thereto.  In such case, the terms of this Warrant
shall survive the consummation of any such reorganization, recapitalization,
consolidation, merger or transfer and shall be applicable to the shares of stock
or other securities or property receivable on the exercise of this Warrant after
such consummation.
 
2.3   Price Protection.  In the event that the Company shall sell any of its
equity securities or issue securities convertible into, or exercisable or
exchangeable for, Common Stock at a price per share that is less than $0.20 (the
“New Price”), then, in such event, the Purchase Price shall automatically, and
without further action on the part of the Holder or the Company, be adjusted to
the New Price. Notwithstanding the foregoing, the provisions of this Section 2.3
shall not apply to the issuance of stock options to the Company’s management,
directors, employees, consultants and advisors so long as such options are
issued with exercise prices per share that are no less than the fair market
value of a share of Common Stock at the time of issuance.
 
2.4   Notice of Dissolution or Liquidation.  Except as otherwise provided in
Section 2.2, "Merger or Consolidation," in the case of any sale or conveyance of
all or substantially all of the assets of the Company in connection with a plan
of complete liquidation of the Company, or in the case of the dissolution,
liquidation or winding-up of the Company, all rights under this Warrant shall
terminate on a date fixed by the Company, such date so fixed to be not earlier
than the date of the commencement of the proceedings for such dissolution,
liquidation or winding-up and not later than thirty (30) days after such
commencement date.  Notice of such termination of purchase rights shall be given
to the Holder at least thirty (30) days prior to such termination date.
 
2.5   Statement of Adjustment.  Any adjustment pursuant to the provisions of
this Section 2 shall be made on the basis of the number of Shares which the
Holder would have been entitled to acquire by exercise of this Warrant
immediately prior to the event giving rise to such adjustment and, as to the
Purchase Price in effect immediately prior to the event giving rise to such
adjustment.  Whenever any such adjustment is required to be made, the Company
shall forthwith determine the new number of Shares which the Holder hereof shall
be entitled to purchase hereunder and/or such new Purchase Price and shall
prepare, retain on file and transmit to the Holder within ten (10) days after
such preparation a statement describing in reasonable detail the method used in
calculating such adjustment.
 
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
2.6   No Fractional Shares.  The Company shall not issue any fraction of a Share
in connection with the exercise of this Warrant, and in any case where the
Holder would, except for the provisions of this Section 2.6, be entitled under
the terms of this Warrant to receive a fraction of a Share upon such exercise,
the Company shall upon the exercise and receipt of the Purchase Price, issue the
largest number of whole Shares purchasable upon exercise of this Warrant.  The
Company shall not be required to make any cash or other adjustment in respect of
such fraction of a Share to which the Holder would otherwise be entitled.  The
Holder, by the acceptance of this Warrant, expressly waives his right to receive
a certificate for any fraction of a Share upon exercise hereof.
 
2.7   No Change in Form Required.  The form of Warrant need not be changed
because of any change pursuant to this Section 2 in the Purchase Price or in the
number of Shares purchasable upon the exercise of a Warrant, and may state the
same Purchase Price and the same number of shares of Common Stock as are stated
in the Warrants initially issued.
 
3.
Registration Under the Securities Act of 1933.

 
3.1   Registration and Legends.  The Holder understands that (i) the Company has
not registered the Warrant or the Shares under the Act or the applicable
securities laws of any state in reliance on exemptions from registration and
(ii) such exemptions depend upon the Holder's investment intent at the time the
Holder acquires the Warrant or the Shares.  The Holder therefore represents and
warrants that it is acquiring the Warrant, and will acquire the Shares, for the
Holder's own account for investment and not with a view to distribution,
assignment, resale or other transfer of the Warrant or the Shares.  Because the
Warrant and the Shares are not registered, the Holder is aware that the Holder
must hold them indefinitely unless they are registered under the Act and any
applicable securities laws or the Holder must obtain exemptions from such
registration.  Upon exercise, in part or in whole, of this Warrant, the Shares
shall bear the following legend:
 
The shares of Common Stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended ("Act"), or any
applicable state securities laws, and they may not be offered for sale, sold,
transferred, pledged or hypothecated without an effective registration statement
under the Act and under any applicable state securities laws, or an opinion of
counsel, satisfactory to the company, that an exemption from such registration
is available.
 
3.2   No-Action Letter.  The Company agrees that it will be satisfied that no
post-effective amendment or new registration is required for the public sale of
the Shares if it shall be presented with a letter from the Staff of the
Securities and Exchange Commission (the "Commission") stating in effect that,
based upon stated facts which the Company shall have no reason to believe are
not true in any material respect, the Staff will not recommend any action to the
Commission if such Shares are offered and sold without delivery of a prospectus,
and that, therefore, no registration statement under which such Shares are to be
registered is required to be filed.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
3.3   Registration Rights.  The Holder shall have the right, under the terms of
an Amended and Restated Registration Rights Agreement dated as of February 15,
2009 among the Company and the holders signatory thereto, to cause the Company
to register the Common Stock underlying this Warrant in a registration statement
under the Act filed by the Company with the Commission.
 
3.4   Rule 144.  If the Company (a) has registered or registers a class of
securities under Section 12 of the Exchange Act or (b) files or commences to
file reports under Section 13 or 15(d) of the Exchange Act, then, at the request
of any Holder who proposes to sell securities in compliance with Rule 144 of the
Commission, the Company will (i) forthwith furnish to such holder a written
statement of compliance with the filing requirements of the Commission as set
forth in Rule 144, as such rules may be amended from time to time and (ii) make
available to the public and such Holder such information and take such other
action as is requested by the Holder as will enable the Holder to make sales
pursuant to Rule 144.
 
3.5   Agreements.  The agreements in this Section shall continue in effect
regardless of the exercise and surrender of this Warrant.
 
4.   Reservation of Shares.  The Company shall at all times reserve, for the
purpose of issuance on exercise of this Warrant, such number of shares of Common
Stock or such class or classes of capital stock or other securities as shall
from time to time be sufficient to comply with this Warrant, and the Company
shall take such corporate action as may, in the opinion of its counsel, be
necessary to increase its authorized and unissued Common Stock or such other
class or classes of capital stock or other securities to such number as shall be
sufficient for that purpose.
 
5.   Survival.  All agreements, covenants, representations and warranties herein
shall survive the execution and delivery of this Warrant and any investigation
at any time made by or on behalf of any parties hereto and the exercise, sale
and purchase of this Warrant (and any other securities or property issuable on
exercise hereof).
 
6.   Remedies.  The Company agrees that the remedies at law of the Holder, in
the event of any default or threatened default by the Company in the performance
or compliance with any of the terms of this Warrant, may not be adequate and
such terms may, in addition to and not in lieu of any other remedy, be
specifically enforced by a decree of specific performance of any agreement
contained herein or by an injunction against a violation of any of the terms
hereof or otherwise.
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
7.   Other Matters.
 
7.1   Binding Effect.  All the covenants and provisions of this Warrant by or
for the benefit of the Company shall bind and inure to the benefit of its
successors and assigns hereunder.
 
7.2   Notices.  Notices or demands pursuant to this Warrant to be given or made
by the Holder to or on the Company shall be sufficiently given or made if sent
by certified or registered mail, return receipt requested, postage prepaid, and
addressed, until another address is designated in writing by the Company, as
follows:
 
Aethlon Medical, Inc.
8910 University Center Lane
Suite 660
San Diego, CA 92122
Attn: President
 
Notices to the Holder provided for in this Warrant shall be deemed given or made
by the Company if sent by certified or registered mail, return receipt
requested, postage prepaid, and addressed to the Holder at the Holder's last
known address as it shall appear on the books of the Company.
 
7.3   Governing Law.  The validity, interpretation and performance of this
Warrant shall be governed by the laws of the State of California.
 
7.4   Parties Bound and Benefitted.  Nothing in this Warrant expressed and
nothing that may be implied from any of the provisions hereof is intended, or
shall be construed, to confer upon, or give to, any person or corporation other
than the Company and the Holder any right, remedy or claim under promise or
agreement hereof, and all covenants, conditions, stipulations, promises and
agreements contained in this Warrant shall be for the sole and exclusive benefit
of the Company and its successors and of the Holder, its successors and, if
permitted, its assignees.
 
7.5   Headings.  The Article headings herein are for convenience only and are
not part of this Warrant and shall not affect the interpretation thereof.
 
IN WITNESS WHEREOF, this Warrant has been duly executed by the Company under its
corporate seal as of the 14th day of June, 2010.
 
 

  AETHLON MEDICAL, INC.          
 
By:
/s/ James B. Frakes       James B. Frakes       Senior Vice President - Finance
         





 
 
-9-

--------------------------------------------------------------------------------

 


AETHLON MEDICAL, INC.
 
Assignment
 
FOR VALUE RECEIVED, ____________________________ hereby sells, assigns and
transfers unto _____________________________________________
______________________________________________ the within Warrant and the rights
represented thereby, and does hereby irrevocably constitute and appoint
______________________________________ Attorney, to transfer said Warrant on the
books of the Company, with full power of substitution.
 
Dated:____________________________
 

  Signed:____________________________________________       Print
Name:_________________________________________

 
 
                                                                      
 
 
  
 
 

--------------------------------------------------------------------------------

 


Subscription Form
 
Aethlon Medical, Inc.
8910 University Center Lane
Suite 660, San Diego, CA 92122
 
The undersigned hereby irrevocably subscribes for the purchase of _____ shares
of Common Stock (the "Shares"), pursuant to and in accordance with the terms and
conditions of this Warrant, and herewith makes payment or, elects to effect a
cashless exercise pursuant to Section 1.2.2 hereof, covering the purchase of the
Shares, which should be delivered to the undersigned at the address stated
below, and, if such number of Shares shall not be all of the Shares purchasable
hereunder, then a new Warrant of like tenor for the balance of the remaining
Shares purchasable under this Warrant should be delivered to the undersigned at
the address stated below.
 
The undersigned agrees that:  (1) the undersigned will not offer, sell, transfer
or otherwise dispose of any such Shares, unless either (a) a registration
statement, or post-effective amendment thereto, covering such Shares shall have
been filed with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the "Act"), and such sale, transfer or other
disposition is accompanied by a prospectus meeting the requirements of Section
10 of the Act forming a part of such registration statement, or post-effective
amendment thereto, which is in effect under the Act covering the Shares to be so
sold, transferred or otherwise disposed of, or (b) counsel to Aethlon Medical,
Inc. (the "Company") satisfactory to the undersigned has rendered an opinion in
writing and addressed to the Company that such proposed offer, sale, transfer or
other disposition of the Shares is exempt from the provisions of Section 5 of
the Act in view of the circumstances of such proposed offer, sale, transfer or
other disposition; (2) the Company may notify the transfer agent for its Common
Stock that the certificates for the Common Stock acquired by the undersigned are
not to be transferred unless the transfer agent receives advice from the Company
that one or both of the conditions referred to in (1)(a) and (1)(b) above have
been satisfied; and (3) the Company may affix the legend set forth in Section
3.1 of this Warrant to the certificates for Shares hereby subscribed for, if
such legend is applicable.
 

Dated: ______________________
Signed:____________________________________________      
Address:___________________________________________      
__________________________________________________ 

 
 
 
 
 

--------------------------------------------------------------------------------